COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS
 Cause number:           01-19-00018-CV
 Style:                  Lucrecia Mendia v. Fiesta Mart, L.L.C.
 Date motion filed*:     April 22, 2019
 Type of motions:        Second Motion for Extension of Time to File Appellant’s Brief and First
                         Request for Corrected Clerk’s Record
 Party filing motions:   Appellant’s counsel Tina Z. Robbins
 Document to be filed:   Appellant’s Brief; Supplemental Clerk’s Record

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                March 27, 2019
        Number of extensions granted:          1    Current Due Date: April 26, 2019
        Date Requested:                   N/A (10 days after filing of supplemental clerk’s
                                          record)
Ordered that motion is:
      ☒ Granted, in part
             If document is to be filed, document due: May 16, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _The Clerk of this Court’s April 25, 2019 notice has requested that the district
      clerk file a supplemental clerk’s record with the missing documents within 10 days.__
      Accordingly, appellant’s second motion for an extension of time to file her brief and first
      request for a corrected clerk’s record is granted, in part, until May 16, 2019.____________

Judge’s signature: ___/s/ Laura C. Higley___
                   x Acting individually        Acting for the Court
Date: __April 25, 2019____